COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Breckenridge Property Fund 2016, LLC v. Claudia V.
                             Machani; Kumar L. Machani

Appellate case number:       01-19-00528-CV

Trial court case number:     19-CCV-065124

Trial court:                 County Court at Law No. 4 of Fort Bend County

       Appellee, Breckenridge Property Fund 2016, LLC, has filed a motion to dismiss this
appeal for want of prosecution. Appellee argues that appellants, Claudia V. Machani and
Kumar L. Machani, did not file their brief by the November 15, 2019 deadline, and
therefore this appeal is subject to involuntary dismissal for want of prosecution. Appellee’s
motion does not contain the required certificate of conference. TEX. R. APP. P. 10.1(a)(5).
Accordingly, we deny appellee’s motion.

       We order appellants to file their appellate brief and a motion requesting an
extension of time within 15 days of the date of this order. See TEX. R. APP. P. 10.5(b)(1),
38.6(d), 38.8(a)(1), 42. If appellants do not file their appellate brief and a motion to extend
time within 15 days of the date of this order, this Court may dismiss this appeal for want
of prosecution. TEX. R. APP. P. 42.3(b), 43.2(f).

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: January 9, 2020